 

EXHIBIT 10.7

 

Our Ref : APP/Vitaxel/1214/0039       Date : 1st December 2014

 

PRIVATE &

CONFIDENTIAL

 

Mr Yee Hing Yip, Brandon

No. 47/48, Jalan Jambu Berasa

Jinjang Selatan

52000 Kuala Lumpur

 

Dear Mr Yee,

 

LETTER OF APPOINTMENT : MARKETING DIRECTOR

 

We are pleased to offer you the mentioned above position with the Company under
the following terms and conditions of employment:-

 

  11. Position : Marketing Director             12. Commencing Salary : RM
6,000.00 PER MONTH             13. Other Allowance : i) Mobile Phone Allowance
RM150.00 per month         ii) Parking Allowance RM150.00 per month         iii)
Mileage claim on official business only (rate as prescribed in the HWGB Employee
Handbook)

 

  14. Commencement Date : 1st Dec 2014         15. Bonus     Payment of bonus
shall be at the absolute discretion of the Company and depending on the Company
and individual performance. Bonus is only payable to confirmed employees who are
in the service of the Company as on 31st December of the respective year.      
  16. Medical Benefits     You are entitled to free medical benefits from our
appointed Company doctors.

 

 

 

  

Our Ref : APP/Vitaxel/1214/0039 Page : 2

 

17.Probationary Period

The probationary period of the Company shall be six (6) months and the Company
reserves the right to extend the probationary period at its sole discretion.
During or at the end of the period of probation or any extension thereof,
employment may be terminated at anytime by either party giving to the other
party one-week (1) notice without assigning any reasons whatsoever. Confirmation
shall depend upon satisfactory review of your performance, conduct and aptitude
during the probation period.

 

18.Termination of Service

Each party to this agreement may at any time give to the opposite party a
written notice of intention of termination.

The length of such notice, which is the same for each party, shall be as
follows:-

 

(i)One-month notice or one month salary in lieu of notice

 

19.Annual Increment

Annual increment will be subjected to review by the Management and at the sole
discretion of the Company’s Management.

 

20.Confidentiality

It is understood and accepted that you will at no circumstances divulge or make
public, in any way, any of the company’s confidential matters. This clause shall
continue to apply after the termination of your service.

 

21.Duties and Job Functions

You are required to carry out such duties and responsibilities as given below :
-

 

a)Develop annual operating plan and budgets for Marketing/ Brand strategy for
the company.

 

b)Provide guidance and set direction for developing marketing plans for
corporate.

 

c)To identify and capitalize on opportunities to strengthen the branding
positioning, services, and marketing of the group as a whole and as individual
entities, and to manage the reputation of the organization through strategic
engagement with key internal and external parties.

 

d)Responsible for planning, development and implementation of corporate
marketing strategies, marketing communications and public relations activities
(internal and external).

 

e)To ensure that all marketing, advertising and PR costs are within the
company’s approved budget and guideline on vendor/ supplier program.

 

f)Responsible for events sponsorship, CSR, and trade participation.

 

 

 

 



Our Ref  : APP/Vitaxel/1214/0034 Page  : 3

 

g)Build and maintain rapport with the media, governmental and corporate bodies
so as to ensure effective and efficient business relationship.

 

h)To plan, execute and monitor marketing activities to ensure optimum results.

 

i)Key focus area will be to enhance brand value of the company.

 

j)Overall summary reporting to Chief Executive Officer and working with the
senior administrative team and Heads of Department.

 

22.Other Terms and Conditions

(i)You will be required to carry out such duties and job functions as may be
instructed from time to time by the Company and you are subject to transfer from
one associated or subsidiary company to another at the sole discretion of the
company.

 

(ii)You are liable as and when required, to be transferred from your original
work office/site to other branches of the Company in Malaysia.

 

(iii)You are required at all times to faithfully and diligently perform such
duties and accept such responsibilities as may from time to time assigned to you
by the management of the Company and at all times endeavour to your utmost
ability to promote and advance the interest of the Company.

 

(iv)You are required to obey and comply with all instructions and directions
given to you by your superior and faithfully observe all the rules, regulations,
procedures, practices, systems and policies of the Company, whether expressly or
implied, for the time being in force by the Company in all respects.

 

(iv)You agree that your salary will be made by cheque or paid direct into your
bank account.

 

(v)You will be required to observe and adhere to the other terms and conditions
of employment as prescribed in the HWGB Employee Handbook which we have adopted
and that these terms and conditions may be varied from time to time by the
Management.

 

(vi)Your retirement age is 60 and this is in compliance with Section 4 of the
Minimum Retirement Age Act 2012 (Act 753). Any extension of employment after the
retiring age is at the sole discretion of the Company.

 



 

 

 

Our Ref  : APP/Vitaxel/1214/0034 Page  : 4

 

23.General

It is an express condition of your employment with the Company that you engage
yourself exclusively in the Company’s business and do not undertake any other
terms of employment which in anyway may conflict with the Company’s business or
interest.

 

We would like to take this opportunity to welcome you as a member of the Company
and trust that you will treat this engagement as a chance to grow with the
Company.

 

If the above terms and conditions are acceptable to you, kindly confirm your
acceptance of the employment by signing and returning the duplicate copy of this
letter.

 

Yours faithfully,

VITAXEL SDN BHD

 

/s/ Bernard Lim

BERNARD LIM

CEO

 



 

 

I hereby accept the offer of employment upon the terms and conditions as stated
above.

 

Signature : /s/ Yee Hing Yip NRIC No. :           Name : Yee Hing Yip E.P.F. No
:           Socso No. :   Income Tax :

 

 

